UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1770



JOSEF BOTHA; J.B.; Z.B.; AMANDA BOTHA; J.H.B.,

                                                       Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-547-608; A95-547-609; A95-547-610; A95-547-611; A79-
546-059)


Submitted:   February 23, 2005            Decided:   March 22, 2005


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Parastoo G. Zahedi, LAW OFFICES OF PARASTOO G. ZAHEDI, Vienna,
Virginia, for Petitioners. Peter D. Keisler, Assistant Attorney
General, David V. Bernal, Assistant Director, Margaret K. Taylor,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Josef Botha, his wife Amanda, and their three daughters,

all citizens of South Africa, petition for review of an order of

the Board of Immigration Appeals (Board) affirming without opinion

the   immigration     judge’s    order    denying        their   applications      for

asylum, withholding of removal, and protection under the Convention

Against   Torture.*      In     their    petition    for      review,    the    Bothas

challenge the immigration judge’s determination that they failed to

establish their eligibility for asylum.                  To obtain reversal of a

determination denying eligibility for asylum, an alien “must show

that the evidence he presented was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                            We have

reviewed the evidence of record and conclude that the Bothas fail

to show that the evidence compels a contrary result.                    Accordingly,

we cannot grant the relief they seek.

           Nor   can   the    Bothas     show    that     they   are    entitled    to

withholding   of    removal      under    8     U.S.C.    §   1231(b)(3)       (2000).

“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily


      *
      The Bothas do not argue their entitlement to protection under
the Convention Against Torture on appeal, and thus waive the issue.
See United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir.
2004); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999).

                                        - 2 -
ineligible   for    withholding    of     removal    under   [8   U.S.C.]

§ 1231(b)(3).”     Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).

          We deny the petition for review.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          PETITION DENIED




                                  - 3 -